Citation Nr: 1726406	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  10-21 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for degenerative joint disease, left knee, with residuals of meniscus injury.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel



INTRODUCTION

The Veteran had active military service from April 1979 to July 1979 and from September 1988 to April 1992. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran was scheduled for a Board Hearing in February 2012, but did not appear and did not indicate any desire to reschedule.  The Veteran's hearing request is deemed withdrawn.

In a January 2014 decision, the Board denied entitlement to a disability rating in excess of 10 percent for the Veteran's service-connected left knee disability.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2015, the Court issued an order granting the parties' Joint Motion for Remand (JMR) to vacate the portion of the Board's decision denying entitlement to a rating in excess of 10 percent and remanded the case back to the Board for compliance with the JMR.  The JMR specifically instructed that the Board should discuss relevant evidence, to include an analysis of the applicability of Diagnostic Codes 5258 and 5259. 

In a June 2015 decision, the Board again denied entitlement to a disability rating in excess of 10 percent for the Veteran's service-connected left knee disability, in a decision that included a discussion of Diagnostic Codes 5258 and 5259.  The Veteran appealed this decision to the Court.  In September 2016, the Court issued a Memorandum Decisionin which it again vacated the Board's decision denying entitlement to a rating in excess of 10 percent and remanded the case back to the Board for compliance with the Memorandum Decision.  

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the period of appeal, the orthopedic symptoms of the Veteran's left knee disability have been manifested by pain and weakness, but not by objective evidence of flexion limited to 45 degrees or less; extension limited to 10 degrees or more; recurrent subluxation or objective evidence of lateral instability; or dislocated semilunar cartilage with frequent locking, pain, or effusion into the joint.

2.  The Veteran's left knee meniscus procedure has resulted in removal of some of the meniscus with symptoms of pain, locking, and effusion.   


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for degenerative joint disease, left knee, with residuals of meniscus injury, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, and 4.71a Diagnostic Codes 5003, 5010, and 5256-5263 (2016).

2.  The criteria have been met for a separate 10 percent disability rating, but no higher, for removal of semilunar cartilage that is symptomatic.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.71 Diagnostic Code 5259 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim. The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2016); 38 C.F.R. § 3.159 (2016); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Notice to a claimant should be provided at the time or immediately after VA receives a complete or substantially complete application for benefits. 38 U.S.C.A. § 5103 (a) (West 2016); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the Veteran was provided with 38 U.S.C.A. § 5103(a)-compliant notice in July 2008. 

The Board also finds that the duty to assist requirements have been fulfilled. All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The Veteran was provided VA examinations with respect to the claims decided herein. The examinations adequately provide the findings necessary to a resolution to the appeal.  The Veteran has not referred to any additional, unobtained, relevant, available evidence. Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development. Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016). 

If two disability ratings are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2016).  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant. 38 C.F.R. § 4.3 (2016).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When rating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain, pursuant to 38 C.F.R. § 4.40  and 38 C.F.R. § 4.45.  The diagnostic codes pertaining to range of motion do not subsume those regulations, and the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

In determining if a higher rating is warranted on that basis, pain itself does not constitute functional loss.  Similarly, painful motion alone does not constitute limited motion for the purposes of rating under diagnostic codes pertaining to limitation of motion.  However, pain may result in functional loss if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance.  Functional loss due to pain is to be rated at the same level as functional loss caused by some other factor that actually limits motion.  38 C.F.R. §§ 4.40, 4.45 (2016); Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2016).  Painful motion should be considered to determine whether a higher rating is warranted on such basis, whether or not arthritis is present.  Burton v. Shinseki, 25 Vet. App. 1 (2011). 

The Veteran's degenerative joint disease of the left knee, meniscus injury is rated under Diagnostic Code 5010-5260 for non-compensable limited flexion due to arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (2016).  Diagnostic Code 5010 states that traumatic arthritis is to be rated as degenerative arthritis under Diagnostic Code 5003, which states that the severity of degenerative arthritis, established by X-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected, which in this case would be Diagnostic Code 5260, for limitation of flexion of the leg.  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion diagnostic code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups, and a 20 percent rating is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  Diagnostic Code 5003 ratings are not to be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2016). 

Normal range of extension of the knee is to 0 degrees, and normal range of flexion of the knee is to 140 degrees.  38 C.F.R. § 4.71a, Plate II (2016).  Under Diagnostic Code 5260, limitation of flexion to 60 degrees warrants a 0 percent rating. Limitation of flexion to 45 degrees warrants a 10 percent rating.  A 20 percent rating requires flexion limited to 30 degrees.  A 30 percent rating requires flexion limited to 15 degrees.  38 C.F.R. § 4.71a (2016).  Under Diagnostic Code 5261, limitation of extension to 5 degrees warrants a 0 percent rating. Limitation of extension to 10 degrees warrants a 10 percent rating.  Limitation to 15 degrees warrants a 20 percent rating.  A 30 percent rating requires limitation of extension to 20 degrees.  A 40 percent rating requires limitation of extension to 30 degrees.  A 50 percent rating requires limitation of extension to 45 degrees.  38 C.F.R. § 4.71a (2016).

Under Diagnostic Code 5257, for rating recurrent subluxation or lateral instability, a 10 percent rating is assigned for slight impairment, a 20 percent rating is assigned for moderate impairment, and a 30 percent rating is assigned for severe impairment.  38 C.F.R. § 4.71a (2016).

Diagnostic Code 5258 provides a 20 percent rating for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  38 C.F.R. § 4.71a (2016).  Diagnostic Code 5259 provides a 10 percent rating for removal of semilunar cartilage that is symptomatic.  38 C.F.R. § 4.71a (2016).

The words slight, moderate, and severe are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2016).  It also should be noted that use of descriptive terminology such as mild by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 U.S.C.A. § 7104 (a) (West 2014); 38 C.F.R. §§ 4.2, 4.6 (2016). 

A claimant who has arthritis or limitation of motion and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257.  However, any separate rating must be based on additional disabling symptomatology that meets the criteria for a compensable rating.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  Separate ratings under Diagnostic Code 5260, for limitation of flexion of the leg, and Diagnostic Code 5261, for limitation of extension of the leg, may also be assigned for disability of the same knee.  However, any separate rating must be based on additional disabling symptomatology that meets the criteria for a compensable rating.  VAOGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

The Veteran's left knee disability is currently rated as 10 percent disabling under Diagnostic Codes 5010 (traumatic arthritis) and 5260 (limitation of flexion).  The Board notes that, prior to the temporary 100 percent disability rating from February 2008 through March 2008, the left knee disability had been evaluated as 10 percent disabling under Diagnostic Code 5003 (degenerative arthritis).  This change from Diagnostic Code 5003 to Diagnostic 5010 had no effect on the assigned rating.  In addition, Diagnostic Code 5010 has no independent rating criteria, but directs that disabilities assigned this code be rated as degenerative arthritis (i.e. under Diagnostic Code 5003).  The change by the RO had no practical effect on either the analysis or the assigned rating.

In its January 2014 decision, the Board denied entitlement to a disability rating in excess of 10 percent during the period on appeal.  The Board based its decision, in part, on the inapplicability of Diagnostic Codes 5256, 5257, 5261, 5262, and 5263.  The Veteran has not challenged, nor did the Court find fault with, that portion of the analysis.  It will not be repeated at length in this decision, but is instead incorporated herein by reference.  However, medical evidence discussed below establishes that the Veteran's left knee disability is not characterized by ankylosis, recurrent subluxation, lateral instability, any limitation on extension, impairment of the tibia and fibula, or genu recurvatum.

The Veteran has also not challenged the Board's January 2014 or June 2015 determinations that left knee flexion is not limited to 45 degrees or less.  In fact, during the period on appeal, left knee flexion has been at least 110 degrees without objective evidence of pain and without any additional limitation of motion after three repetitions.  Therefore, pursuant to Diagnostic Code 5003 (via Diagnostic Code 5010), the Veteran is entitled to the minimum, 10 percent rating for arthritis of the left knee which has been confirmed by x-rays, but is non-compensable under Diagnostic Code 5260.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5260.  Again, the Board will not repeat in full the unchallenged analysis set forth in its January 2014 and June 2015 decisions, but incorporates it herein by reference.  In addition, the medical evidence discussed below provides overwhelming support for this conclusion.

The remaining Diagnostic Codes pertaining to the knee joint are 5258 and 5259, both of which relate to problems with knee cartilage.  The February 2015 JMR and the September 2016 Memorandum Decision focused on the Board's analysis of the applicability of these Diagnostic Codes and determined that a fuller statement of reasons and bases, including discussion of particular evidence, was necessary.  The Veteran, too, relies on Diagnostic Codes 5258 and 5259, and medical evidence which, he contends, supports a separate disability rating under at least one of those two Diagnostic Codes. 

As discussed in the February 2015 JMR and the September 2016 Memorandum Decision, the Veteran underwent meniscal surgery on his left knee in February 2008.  The Court directed that the Board specifically address February and March 2008 treatment records that showed that the Veteran had trace effusion in the left knee.  A March 2008 VA Orthopedic Surgery note showed knee pain and knee arthroscopy one week prior where the meniscus was trimmed.  Knee trace effusion was noted with tenderness.  A March 2008 Private Treatment Note showed no significant effusion.  The wounds were noted as healed.  No erythema or drainage were noted.  A full range of motion of the knee was reported.  Tenderness over the pes ansermus bursa was noted.  No distal edema was noted, and there was no indication of any meniscal problems such as locking episodes or crepitus. 

An August 2008 VA examination resulted in a list of joint symptoms that included pain as the only symptom of the Veteran's then-diagnosed left knee disability and explicitly indicated no deformity, giving way, instability, stiffness, weakness, incoordination, decreased speed of joint motion, episodes of dislocation or subluxation, locking episodes, effusions, inflammation, limitation of motion or other symptoms.  The examiner also documented tenderness and painful movement, but no crepitation, clicks or snaps, grinding, instability, patellar abnormality, meniscus abnormality, abnormal tendons or bursa, or other knee abnormalities. Range of motion was 140 degrees flexion and normal extension with no pain and no additional limitations after repetitive use.

An October 2009 VA examination report showed that the Veteran indicated left knee symptoms of pain and explicitly indicated no deformity, giving way, instability, stiffness, weakness, incoordination, decreased speed of joint motion, episodes of dislocation or subluxation, locking episodes, effusions, inflammation, limitation of motion, or other symptoms.  The examiner also documented tenderness, but no crepitation, clicks or snaps, grinding, instability, patellar abnormality, meniscus abnormality, abnormal tendons or bursa, or other knee abnormalities.  Range of motion was 125 degrees flexion and normal extension with no objective evidence of pain with active motion, no objective evidence of pain following repetitive motion, and no additional limitations after three repetitions of range of motion.

A February 2011 VA examination included findings of no objective evidence of pain with active motion, flexion to 110 degrees, and normal extension with no objective evidence of pain following repetitive motion and no additional limitations after three repetitions of range of motion.

A July 2011 VA examination report showed that the VA examiner documented left knee flexion to 130 degrees and full extension without objective evidence of pain on motion and without additional limitations after three repetitions.  The examiner noted crepitus.  The examiner also noted the absence of any mass, clicks or snaps, grinding, instability, patellar abnormality, or meniscus abnormality.  The examiner indicated the Veteran experienced giving way, pain, swelling, and popping, but no instability, stiffness, weakness, incoordination, decreased speed of joint, episodes of dislocation or subluxation, locking episodes, or effusions. 

The Board notes that the Veteran at various junctures during the appeal period has reported swelling, giving way of the knee, and popping of the left knee.  

After a review of the evidence of record, the Board finds that the Veteran's left knee disability warrants an additional 10 percent rating under Diagnostic Code 5259 for removal of semilunar cartilage that is symptomatic.  38 C.F.R. § 4.71a (2016). The evidence of record shows that the Veteran underwent a left knee surgical procedure that removed/trimmed a portion of his meniscus.  Additionally, VA treatment records in February 2008 and March 2008 noted trace effusion, and the Veteran has reported that he has swelling and clicking of the left knee.  Therefore, the Board finds that the Veteran's partial removal of the meniscus is symptomatic and warrants a rating of 10 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5259 (2016).  The 10 percent rating is the maximum rating for removal of semilunar cartilage.  

Other diagnostic codes relating to the knee are Diagnostic Code 5256 for ankylosis, Diagnostic Code 5258 for symptomatic dislocation of semilunar cartilage, Diagnostic Code 5262 for impairment of tibia and fibula, and Diagnostic Code 5263 for genu recurvatum.  Those conditions are not shown on examination, or in the medical evidence of record, and the Board finds that application of these diagnostic codes is not warranted.  38 C.F.R. § 4.71a (2016).  Specifically regarding Diagnostic Code 5258, the Board notes that the Veteran has not been diagnosed with dislocation of semilunar cartilage of the left knee at any time during the appeal period, but instead had partial removal of the meniscus, which is the criteria for Diagnostic Code 5259.  Therefore, Diagnostic Code 5259 is not applicable to the Veteran's knee disability.

In awarding the Veteran a separate rating for removal of semilunar cartilage of the knee, in addition to what has already been assigned by RO for knee limitation of flexion due to arthritis, the Board finds that there is no overlapping or duplication of symptomatology between the symptoms involving the Veteran's limitation of motion of the knee due to arthritis and removal of the semilunar cartilage of the knee.  The swelling present is not the same as the pain on motion and is a separate manifestation.  As such, ratings for limitation of motion due to arthritis and removal of cartilage do not violate the rule against pyramiding.  Esteban v. Brown, 6 Vet. App. 259 (1994).

The Board notes that as a final matter that neither the Veteran nor his attorney has raised any other issues, nor have any other issues been reasonably raised by the record. See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to an evaluation in excess of 10 percent for degenerative joint disease, left knee, with residuals of meniscus injury based on limited flexion is denied.

Entitlement to a separate rating of 10 percent for degenerative joint disease, left knee, with residuals of meniscus injury based on symptomatic removal of meniscus is granted.
REMAND

With respect to the Veteran's claim for TDIU, the Board notes the Veteran is in receipt of a 20 percent rating for a lumbar spine disability, a 10 percent rating for gastrointestinal disorder, two 10 percent ratings for a left knee disability, a 10 percent rating for tinnitus, a 10 percent rating for a right shoulder disability, a 10 percent for left lower extremity peripheral neuropathy, a 10 percent rating for right lower extremity peripheral neuropathy, and a non-compensable rating for hearing loss.  His combined rating is 60 percent.  Accordingly, he does not meet the percentage criteria for a schedular TDIU rating.  38 C.F.R. § 4.16 (a) (2016).  

Nevertheless, the Board must still consider whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, as he has submitted evidence of a private evaluation that shows he is unable to work due to his service connected disabilities.  38 C.F.R. § 4.16 (b). Therefore, remand is required for the AOJ to refer the claim to the Director of VA's Compensation Service for consideration of an extraschedular TDIU in the first instance.

Accordingly, the case is REMANDED for the following action:

1.  Refer the case to the Director of Compensation Service for consideration of whether a TDIU is warranted on an extraschedular basis pursuant to 38 C.F.R. § 4.16 (b) (2016).

2.  Then, readjudicate the claim on appeal.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


